DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1 and 6-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Urban et al (US 2017/0069813) in view of Yan et al (US 2014/0252316) and Owen et al (US 2017/0369779).
Referring to claims 1 and 12, Urban et al teaches a process for preparing stacks of metal chalcogenide flakes ([0021] teaches nanosheets of copper selenide, lead selenide or lead telluride reads on flakes) comprising the steps of: (a) reacting together a source of the metal atom (metal salt) of the target metal chalcogenide with a source of the chalcogenide atom of the target metal chalcogenide (chalcogen, e.g. sulfur, selenium, or tellurium in an organic solvent), in the presence of a spacer (oleylamine, oleic acid, octylamine, hexylamine), so as to produce flakes of the metal chalcogenide (copper selenide, lead selenide, lead telluride);  (b) depositing metal chalcogenide flakes obtained using step (a) onto a substrate (spin coating or dip coating nanostructures on a glass or silicon substrate) to form a stack of assembled metal chalcogenide flakes ([0026] a first layer of nanostructures and a second layer of nanostructures disposed on the first layer of nanostructures), wherein the spacer contains an alkyl chain linked to a functional group able to bond to the metal chalcogenide surface (octylamine, hexylamine), which clearly suggests a spacer contains an alkyl chain linked to a functional group to bond to a surface of the metal chalcogenide, the spacer having a length between 6 and 10 carbon atoms (See [0021]-[0048] which teaches ligands of oleylamine, oleic acid, octylamine, and hexylamine, and the ligands mediate the spacing between nanoparticles and formation of nanosheets using a first solution of a metal salt and a second solution of a chalcogen and the fabricated nanostructures each having a plurality of ligands disposed on the surface of the nanostructure).
Urban et al teaches a plurality of possible ligands, which includes octylamine, hexylamine, oleylamine, and oleic acid. Urban et al does not explicitly teach using decylamine.
In a method of making quantum sheets having a flake shape, Yan et al teaches contacting a first solution comprising a S precursor with a second solution comprising a C1-30 alkylamine (e.g. n-decylamine) and/or C2-30 alkenylamine (e.g. oleylamine) to form a third solution suitable for the formation of quantum sheets, and disposing quantum sheets over a Si substrate having aSiO2 coating ([0075]-[0089], [0101]-[0117]).
 It would have been obvious to one of ordinary skill in the art at the time of filing to modify Urban et al by selecting decylamine, which is ligand for the manufacture of nanosheet flakes, as taught by Yan et al, because the selection of a known material based on its suitability for its intended purpose is prima facie obvious (MPEP 2144.07) and to obtain a desired spacing between nanosheets ([0027]), and substituting equivalents known for the same purpose is prima facie obvious (MPEP 2144.06).
The combination of Urban et al and Yan et al teaches forming nanosheets of PbS and PbSe. The combination of Urban et al and Yan et al does not explicitly teach InSe.
In a method of making nanocrystals, Owen et al teaches forming nanosheets ([0040], [0169]), and making nanocrystals of InSe, PbS, PbSe by reacting a metal salt precursor and a sulfur or selenium contain precursor (abstract; [0006], [0018], [0035]-[0041], [0085]-[0109], [0138]-[0165], [0173], [0217]-[0255], [0268]). Owen et al teaches selenoureas precursors ([0061], [0317]-[0330]). Owen et al also teaches using hexylamine and octylamine ([0277]).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the combination of Urban et al and Yan et al by forming InSe nanosheets, as taught by Owen et al, to a nanosheet having a desired composition and electrical properties and the selection of a known material based on its suitability for its intended purpose is prima facie obvious (MPEP 2144.07).
Referring to claim 6, the combination of Urban et al, Yan et al and Owen et al teaches metal salts (Urban [0022]).
Referring to claim 7, the combination of Urban et al and Yan et al teaches all of the limitations of claims 7, as discussed above, except the source of the chalcogenide atom of the target metal chalcogenide is a urea analogue. It would have been obvious to one of ordinary skill in the art at the time of filing to modify the combination of Urban et al and Yan et al by using a urea analogue chalcogenide source, as taught by Owen et al, because the selection of a known material based on its suitability for its intended purpose is prima facie obvious (MPEP 2144.07).
Referring to claim 8, the combination of Urban et al, Yan et al and Owen et al teaches dip coating, spray coating, and spin coating (Urban [0024]).
Referring to claim 9, the combination of Urban et al, Yan et al and Owen et al teaches a glass substrate (Urban [0024]), and quartz/SiO2 is a type of glass. The selection of a known material based on its suitability for its intended purpose is prima facie obvious (MPEP 2144.07).
Referring to claim 10, the combination of Urban et al, Yan et al and Owen et al teaches an example of heating a metal salt solution and oleylamine and ODE and injecting into a selenium solution at a temperature of 310°C and reacting to form nanocrystals (Urban [0042]-[0048]), which clearly requires a first reaction vessel for the metal salt solution and a second reaction vessel for the selenium solution, heating and combining to produce nanocrystals/nanosheets.
Referring to claim 11, the combination of Urban et al, Yan et al and Owen et al teaches nanocrystals were washed, i.e. purified, and kept in hexane for future use (Urban [0042]-[0046]), which clearly suggests purification and redispersal.
Referring to claim 12, the combination of Urban et al, Yan et al and Owen et al teaches nanostructured/nanosheet layers (Urban [0021]-[0047]).


Allowable Subject Matter
Claim 12 is allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record teaches a method of producing metal chalcogenide flakes InSe and  decylamine as a suitable ligand. Lauth (Solution-Processed Two Dimensional Ultrathin InSe nanosheets) teaches growth of InSe nanosheets with lateral sizes up to 800 nm. The prior art does not teach, suggest or provide any rationale or expectation of producing InSe nanosheets with a lateral size of about 1.5 m using decylamine.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's arguments filed 08/26/2022 have been fully considered but they are not persuasive. 
Applicant’s argument that decylamine yield indium selenide nanosheets of bigger lateral size than available using ODA is noted but not found persuasive. This argument is not persuasive because applicant’s arguments are not commensurate in scope with the claimed invention. There is no limitation related to size for independent claim 1; therefore, the nanosheets having the same lateral size using ODA could be produced using decylamine. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The examiner admits that Urban does not teach decylamine. However, the examiner maintains Yan et al teaches contacting a first solution comprising a S precursor with a second solution comprising a C1-30 alkylamine (e.g. n-decylamine) and/or C2-30 alkenylamine (e.g. oleylamine) to form a third solution suitable for the formation of quantum sheets and Urban teaches using oleylamine, oleic acid, octylamine, and hexylamine; therefore, the use of other another spacer such as decylamine would have been obvious to one of ordinary skill in the art at the time of filing to modify  are known in the art  because substituting equivalents known for the same purpose is prima facie obvious (MPEP 2144.06).
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The examiner admits that Urban does not teach indium selenide. Urban et al teaches PbSe. In a method of making nanocrystals, Owen et al teaches forming nanosheets ([0040], [0169]), and making nanocrystals of InSe, PbS, PbSe by reacting a metal salt precursor and a sulfur or selenium contain precursor (abstract; [0006], [0018], [0035]-[0041], [0085]-[0109], [0138]-[0165], [0173], [0217]-[0255], [0268]). Owen et al teaches selenoureas precursors ([0061], [0317]-[0330]). Owen et al also teaches using hexylamine and octylamine ([0277]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the combination of Urban et al and Yan et al by forming InSe nanosheets, as taught by Owen et al, to a nanosheet having a desired composition and electrical properties and the selection of a known material based on its suitability for its intended purpose is prima facie obvious (MPEP 2144.07).
Applicant’s argument that stacks cannot be reproducibly prepared with nanosheets prepared using spacers having a carbon chains as long as 18 carbons is noted but not found persuasive. This is not persuasive because this is mere attorney argument which lacks evidence. Furthermore, Lauth (Solution-Processed Two Dimensional Ultrathin InSe nanosheets) teaches growth of InSe nanosheets using octadecylamine; therefore InSe nanosheets are known in the art to be produced using spacers having a carbon chains as long as 18 carbons.
Applicant’s argument that Yan teaches ZnS nanowires not metal chalcogenide flake is noted but not found persuasive. Yan teaches ZnCdSSe alloyed quantum dots ([0050]) using a solution comprising a Se precursor and a C1-30 alkylamine ([0087]). Owen et al teaches forming nanosheets ([0040], [0169]), and making nanocrystals of ZnSe, CdSe, InSe, PbS, PbSe by reacting a metal salt precursor and a sulfur or selenium contain precursor (abstract; [0006], [0018], [0035]-[0041], [0085]-[0109], [0138]-[0165], [0173], [0217]-[0255], [0268]). Owen et al teaches selenoureas precursors ([0061], [0317]-[0330]). Owen et al also teaches using hexylamine and octylamine ([0277]). Therefore, the examiner maintains that the ZnCdSSe alloyed quantum dots ([0050]) using a solution comprising a Se precursor and a C1-30 alkylamine would obvious be suitable for other metals, such as a InSe, in view of Owen et al.
Applicant’s argument that Owen teaches InSe in a speculative list is noted but not found persuasive. The examiner maintains that Owen teaches InSe with sufficient specificity to suggest forming InSe to one of ordinary skill in the art. Furthermore, InSe formed using ODA is known in the art as evidenced by Lauth (Solution-Processed Two Dimensional Ultrathin InSe nanosheets). Lauth teaches growth of InSe nanosheets using octadecylamine. The examiner maintains that InSe is known to be formed using ODA, as suggested by Owen, and the substitution of ODA for decylamine would have been obvious in view of Yan because substituting equivalents known for the same purpose is prima facie obvious (MPEP 2144.06).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Korgel et al (US 2011/0056564) teaches nanoparticle growth comprising copper indium gallium selenide using an alkylamine having a chain length of 10, 11, 12, 13, 14, 15, 16, 17,  or 18 carbons ([0058]-[0062]).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J SONG whose telephone number is (571)272-1468. The examiner can normally be reached Monday-Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 571-272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MATTHEW J. SONG
Examiner
Art Unit 1714



/MATTHEW J SONG/           Primary Examiner, Art Unit 1714